—Judgment, *128Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered October 27, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of SVs to 25 years and 12V2 to 25 years, unanimously affirmed.
The jury’s verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Contes, 60 NY2d 620; People v Bleakley, 69 NY2d 490). Issues concerning credibility and defendant’s intent at the moment he concededly fired the gun causing the victim’s death were properly placed before the jury, and we see no reason to disturb its determination. There was ample evidence from which the jury could infer the requisite intent.
By failing to object, or by making generalized objections, defendant failed to preserve his present challenges to the People’s summation and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the prosecutor’s summation were for the most part directly responsive to counsel’s attack on the credibility of police and civilian witnesses, and that there was no pattern of inflammatory remarks or egregious conduct warranting reversal (see, People v D’Alessandro, 184 AD2d 114, lv denied 81 NY2d 884).
Defendant’s challenges to the court’s supplemental instruction is unpreserved and we decline to review it in the interest of justice'. Were we to review this claim, we would find nothing in these instructions altered the People’s burden of proof or coerced a verdict.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.